 1    CARLY J. MUNSON (SBN: 254598)
      MELINDA BIRD (SBN: 102236)
 2    NEERAJ KUMAR (SBN: 317765)
      Disability Rights California
 3    1831 K Street
      Sacramento, California 95811-4114
 4    Telephone: (916) 504-5800
      Facsimile: (916) 504-5801
 5    Email: carly.munson@disabilityrightsca.org
           melinda.bird@disabilityrightsca.org
 6         neeraj.kumar@disabilityrightsca.org
 7
      THOMAS P. ZITO (SBN: 304629)
 8    MICHELLE IORIO (SBN: 298252)
      Disability Rights Advocates
 9    2001 Center Street, Fourth Floor
      Berkeley, California 94704-1204
10    Telephone: (510) 665-8644
      Facsimile: (510) 665-8511
11    Email: tzito@dralegal.org
             miorio@dralegal.org
12
     Attorneys for Plaintiffs
13
     ADDITIONAL ATTORNEYS ON FINAL PAGE
14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16

17   T.G., by and through his Next Friend,              Case No. 1:18-cv-00257-DAD-JLT
18   TANITA J.; P.P., by and through his General
     Guardian, REBECCA P.; and J.A.; on behalf          [PROPOSED] ORDER CONTINUING
     of themselves and all others similarly situated,   FINAL APPROVAL HEARING AND
19                                                      RELATED DEADLINES
20          Plaintiffs,                                 (Doc. 53)
21   v.
22
     KERN COUNTY; KERN COUNTY
23   PROBATION DEPARTMENT; TR
     MERICKEL, in his official capacity as Chief
24   of the Probation Department; KERN
     COUNTY SUPERINTENDENT OF
25   SCHOOLS; and MARY C. BARLOW, in her
26   official capacity as Superintendent of Schools,

27          Defendants.

28




 1
 1          The Court has reviewed the Parties’ Joint Request to Continue Final Approval Hearing
 2   and Related Deadlines and finds that good cause has been shown to continue the final approval
 3   hearing and select related filing deadlines.
 4          Accordingly, select deadlines as specified in the Court’s Order Granting Preliminary
 5   Approval of the Class Action Settlement (“Preliminary Approval Order”) (ECF No. 50), are
 6   hereby modified as follows:
 7                        Event                        Current Deadline       Deadline Continued to:
 8    File P.P. motion for approval of minor’s         March 18, 2020         May 6, 2020
 9    compromise
10    Respond to objections and file joint motion      March 18, 2020         May 6, 2020
11    for final approval of settlements
12    File motion for approval/award of attorneys’     March 18, 2020         May 6, 2020
13    fees and costs
14

15          The hearing on final approval of settlement, minors’ compromise, and approval/award of
16   attorneys’ fees and costs, which is currently set for 9 a.m. on April 15, 2020, is hereby continued
17   to 9 a.m. on June 8, 2020.
18          Consistent with the Preliminary Approval Order, the Parties shall still fill their respective
19   declarations regarding dissemination of class notice on or before April 1, 2020.
20

21   IT IS SO ORDERED.
22
        Dated:     March 19, 2020                              /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28

     T.G., et al. v. Kern County, et al.                                       Case No 1:18-cv-00257-JLT
     [PROPOSED] ORDER CONTINUING FINAL APPROVAL HEARING                                                1

 1
